Case: 1:20-cv-04673 Document #: 3-4 Filed: 08/07/20 Page 1 of 2 PageID #:53




                  Exhibit D
Case: 1:20-cv-04673 Document #: 3-4 Filed: 08/07/20 Page 2 of 2 PageID #:54




       Yiwu Magicat Crafts Co.,Ltd

                Commercial Invoice
     Invoice Number 201901309         Date: January 30, 2019
     Shipper                            Consignee
     Yiwu Magicat Crafts Co.,Ltd        Daniel Bekavac
     No 558 Binwang Road, Yiwu,         Bekavac Trading Company Inc
     Zhejiang, China                    921 Brian Dr. Ste D
     +86 180-6990-2790                  Crest Hill, IL 60403
                                        708-677-5221
     Order Detail


     LCR 3 dice with 24 chips game set
     Red, Yellow, Green, Blue
     5,000 pcs per color
     20,000 pcs in total

     Quantity                           20,000
     Unit price                         $1.00
     Total value                        $20,000.00
     PAYMENT DETAIL:
     Agricultural Bank of China, Zhejiang Branch
     SWIFT CODE: ABOCCNBJ110
     RECEIVER: CAI YUEZHU
     ACCOUNT NUMBER: 19648014040107467
     ADDRESS: NO. 28 Qingchun Road, Hangzhou city, Zhejiang, China
